DETAILED ACTION

Double Patenting

1.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.   Claims 1, 2, 3, 6, 10, 12 and 13 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,728,497. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are broader and therefore anticipated by the claims in the patent.
	Regarding claim 1 of the instant application, claim 1 of U.S. Patent No. 10,728,497 discloses:
	An electronic device comprising:
	a viewer having an elongated tubular shape, a first end, a second end, and a passage extending between the first end and the second end;

a first opening that substantially aligns with the passage of the viewer; and
a camera located outside the first opening; and
	a second component coupled to the second end of the viewer, the second component comprising a second opening extending through the second component, the second opening substantially aligning with the passage of the viewer.

	Claim 2 of the instant application is anticipated by claim 1 of the patent.

	Claim 3 of the instant application is anticipated by claim 10 of the patent.

Claim 6 of the instant application is anticipated by claim 1 of the patent.

Claim 10 of the instant application is anticipated by claim 1 of the patent.

Claim 12 of the instant application is anticipated by claim 12 of the patent.



3.   Claims 4 and 5 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,728,497 in view of Tsoi et al, U.S. Patent Application Publication No. 2016/0247027 (hereinafter Tsoi).
	Regarding claim 4, claim 1 of U.S. Patent No. 10,728,497 does not teach: 
	one or more processors; and
	one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the electronic device to perform operations comprising:
	detecting possible motion of an object;
	based at least in part on detecting the possible motion, generating image data using the camera; and
	sending the image data to one or more computing devices. 

	All the same, Tsoi discloses these features (paragraph 0047). Therefore, it would have been obvious to one of ordinary skill in the art to modify claim 1 of U.S. Patent No. 10,728,497 with the motion sensor of Tsoi. This modification would have improved the system’s flexibility by allowing for different types of sensors. 

	Regarding claim 5, claim 1 of U.S. Patent No. 10,728,497 does not teach the first component comprises a motion sensor. All the same, 

4.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over claim 1 of U.S. Patent No. 10,728,497 combined with Jones and Scalisi in further view of Naifeh, U.S. Patent Application Publication No. 2003/0095185 (hereinafter Naifeh).
	Regarding claim 9, claim 1 of U.S. Patent No. 10,728,497 does not teach at least one light emitting component. All the same, Scalisi discloses at least one light emitting component (see column 8). Therefore, it would have been obvious to one of ordinary skill in the art to modify claim 1 of U.S. Patent No. 10,728,497 with at least one light emitting component. This modification would have improved the system’s reliability by providing clearer images. 
	
	Further regarding claim 9, the combination of claim 1 of U.S. Patent No. 10,728,497 and Scalisi does not clearly teach a light sensor. All the same, Naifeh discloses a light sensor (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of claim 1 of U.S. Patent No. 10,728,497 and Scalisi with the light sensor of Naifeh. This .

5.	Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over claim 1 of U.S. Patent No. 10,728,497 combined with Chen, U.S. Patent Application Publication No. 2010/0259618 (hereinafter Chen).
	Regarding claim 11, claim 1 of the instant application does not teach a first fastener connecting the first end of the viewer to the first component; and a second fastener connected the second end of the viewer to the second opponent. All the same, Chen discloses this feature (see Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art to modify claim 1 of U.S. Patent No. 10,728,497 with the fasteners of Chen. This modification would have improved the system’s convenience by allowing for simply installation. 

Allowable Subject Matter 
6.	Claims 14-22 are allowed. 

Conclusion 
7.	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
May 6, 2021

/OLISA ANWAH/Primary Examiner, Art Unit 2652